DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14-15, 26 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agirre et al. (ACS Applied Materials and Interfaces, vol 2, no 2, Feb 2010, pp 443-451) 
As to claims 12, 14-15, 26 and 28-29 Agirre et al. describes a pressure-sensitive adhesive composition comprising a semi-crystalline copolymer. The composition in particular comprises a semi-crystalline copolymer produced by first homopolymerising stearyl acrylate having a melting temperature of 45 °C (see page 445, right column, last paragraph), corresponding to the macromonomer  having a Tm from 35 °C to 68 °C, and then copolymerising it with the rest of the stearyl acrylate, 2-ethylhexyl acrylate and methacrylic acid. Stearyl acrylate corresponds to the monomer having an alkyl carbon length of at least 16 carbon atoms; 2-ethylhexyl acrylate, corresponds to the non-crystalline monomer having a 
It is noted that claims 15 and 29 are product by process claims.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).  Thus the limitations of claims 15 and 29 have not been given patentable weight.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agirre et al. (ACS Applied Materials and Interfaces, vol 2, no 2, Feb 2010, pp 443-451) in view of Daly (US 2008/0064843 A1).
Agirre et al. does not teach the addition of a waxy compound.  Daly teaches the addition of waxy polymers with the claimed characteristics to increase hardness and hydrophobicity of the compound in the abstract.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Agirre et al. to include the waxy copolymers as taught by Daly to enhance the hydrophobicity and solid properties of the composition.


Claims 12, 14-22, 24-26, 28-36 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado et al. (EP 0902816 B1) in view of Bruning et al. (WO 1999/028404 Al).
As to claims 12, 14-22, 26, 28-36 Delgado et al. describes a pressure-sensitive adhesive composition comprising a semi-crystalline copolymer (paragraphs 0010, 0026-0027). The composition in particular comprises a semi-crystalline copolymer produced by crystalline polymer component, corresponding to the macromonomer having a Tm from 35 °C to 120 °C (paras 0040-0043), and then 
 Bruning et al. discloses an adhesive composition comprising the mixture of 50-100 parts by weight of a semi crystalline adhesive polymer (claims 1-14, p2 of previously supplied translation, description section) that comprises 5 to 96 ppw of adhesive polymer of at least one crystalline monomer having an alkyl carbon length of at least 16 C atoms, 4 to 70 ppw of adhesive polymer with a non-crystalline monomer as an additive and 5 to 50 ppw of tackifier (page 5, section d) wherein the adhesive composition is a thermoplastic adhesive that is solid, semi-crystalline and friction-activated at room temperature (abstract).  Bruning et al. adds the tackifier depending on the chemical nature of the binder and to shape its composition on page 5 and the claims.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Delgado et al. to include a tackifier as taught by Bruning et al. in order to shape the composition as needed and obtain the adhesive in a shape that is easy to handle.
It is noted that claims 15 and 29 are product by process claims.  Product by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (see MPEP 2113).  Thus the limitations of claims 15 and 29 have not been given patentable weight.
As to claims 23-24 and 38-39, Bruning et al. teaches that the composition is made into block or stick form for friction rubbing of the adhesive on page 3.  The Examiner takes official notice that it is common to have removable paper wrappers on shaped sticks that are used by rubbing such as ones in a crayon shape, with the shape of the stick being an obvious matter of design choice.

Claims 13 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado et al. and Bruning et al. in view of Daly (US 2008/0064843 A1).
.

Claims 23 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delgado et al. and Bruning et al. in view of Columbus et al. (US 6136119 A)
Delgado et al. and Bruning et al. do not teach an oil additive.  Columbus teaches as oil as broadly claimed (see instant specification p 12) as an adhesion promoter or smooth transfer of adhesive in column 6 et seq.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Delgado et al. and Bruning to include the oil as claimed as taught by Columbus to promote adhesion and smooth transfer of adhesive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715